UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4880



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


SHERRI LYNN HUNTER,

                  Defendant - Appellant.


                              No. 07-4959



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


DAVID SCOTT LEE,

                  Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:07-cr-00043-CMC-7; 0:07-cr-00043-CMC-4)


Submitted:    July 30, 2008                 Decided:   August 25, 2008


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.
No. 07-4880 affirmed; No. 07-4959 dismissed by unpublished per
curiam opinion.


Mario A. Pacella, STROM LAW FIRM, LLC, Columbia, South Carolina;
Steven T. Meier, MEIER LAW, Charlotte, North Carolina, for
Appellants.   Kevin F. McDonald, Acting United States Attorney,
Jimmie Ewing, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

             In these consolidated appeals, Sherri Lynn Hunter and

David Scott Lee appeal the sentences imposed by the district court

after they pleaded guilty to conspiracy to possess with intent to

distribute     and   to   distribute     methamphetamine   or   a    mixture

containing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), 846 (2000).       We affirm Hunter’s sentence and dismiss

Lee’s appeal.

          Hunter pled guilty, pursuant to a plea agreement, to one

count of conspiracy to possess with intent to distribute and to

distribute     500   grams    or   more     of   a   mixture    containing

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

846.   At sentencing, the district court concluded that Hunter

qualified for application of the safety valve that allowed for a

sentence below the statutory minimum of 120 months.                 See U.S.

Sentencing Guidelines Manual (USSG) §§ 2D1.1(b)(9), 5C1.2 (2006).

The district court denied Hunter’s motion for a downward variance

to a sentence of thirty months, and sentenced Hunter to eighty-

seven months of imprisonment.          On appeal, Hunter argues that the

district court abused its discretion in denying her request for a

downward variance.

             We review a sentence imposed by the district court for

abuse of discretion.      Gall v. United States, 128 S. Ct. 586, 597

(2007).   We presume that a sentence imposed within the properly


                                   - 3 -
calculated Guidelines range is reasonable.                  United States v. Go,

517 F.3d 216, 218 (4th Cir. 2008); see Rita v. United States, 127

S.     Ct.   2456,      2462-69        (2007)     (upholding      presumption       of

reasonableness for within-Guidelines sentence). In considering the

district court’s application of the Guidelines, we review factual

findings for clear error and legal conclusions de novo.                      United

States v. Allen, 446 F.3d 522, 527 (4th Cir. 2006).                   Hunter argues

that the district court denied her request for a variance based on

a misunderstanding of the requirements for application of the

safety valve.        Our review of the record leads us to conclude that

this assertion is without merit.                   The district court did not

misunderstand the application of the safety valve, but merely noted

that    Hunter’s     early      cooperation     with    authorities    assured     her

eligibility for its application.                We find that the district court

sufficiently articulated its reasons for denying Hunter’s request

for a variance, and did not abuse its discretion in reaching this

decision.

             Lee pleaded guilty, also pursuant to a plea agreement, to

one count of conspiracy to possess with intent to distribute and to

distribute fifty grams or more of methamphetamine, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846.                     Lee’s plea agreement

included     a    waiver   of    his   right     to    appeal   his   conviction    or

sentence.        On appeal, Lee asserts that the district court erred in

sentencing him to 120 months of imprisonment based on a drug


                                         - 4 -
quantity of at least fifty grams of methamphetamine when the

presentence report (PSR) found him responsible for only 34.6 grams.

He also argues that the court erred in failing to apply the safety

valve provision to further reduce his sentence. Lee argues that he

did not waive his right to appeal the sentence in his case because

at the time he agreed to the waiver he could not have anticipated

that the district court would sentence him based on fifty grams of

methamphetamine when the presentence report found him responsible

for only 34.6 grams of methamphetamine. The Government argues that

Lee’s appeal is covered by the waiver.

          We review the validity of a waiver de novo, United States

v. Brown, 232 F.3d 399, 402-03 (4th Cir. 2000), and will uphold a

waiver of appellate rights if the waiver is valid and the issue

being appealed is covered by the waiver.         United States v. Blick,

408 F.3d 162, 168 (4th Cir. 2005).          A waiver is valid if the

defendant’s agreement to the waiver was knowing and voluntary.

United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992); United

States v. Wessells, 936 F.2d 165, 167 (4th Cir. 1991).           Generally,

if a district court fully questions a defendant regarding his

waiver of appellate rights during the Fed. R. Crim. P. 11 colloquy,

the waiver is valid.   Wessells, 936 F.2d at 167-68.

          Lee does not assert that his waiver was not voluntary, or

that the Rule 11 discussion regarding the waiver was in any manner

inadequate.    Nor   does   he   assert   that   he   is   not   guilty   of


                                 - 5 -
involvement in a conspiracy to distribute fifty or more grams of

methamphetamine.       Rather, he asserts that the district court’s

sentence was excessive in light of the amount of methamphetamine

attributed to him in the PSR and was not within the scope of the

waiver.     We conclude that this argument is without merit.              The

language of the waiver provision is very broad and excepts only

claims    of    ineffective   assistance    of   counsel   or   prosecutorial

misconduct.      The issues asserted on appeal are within the scope of

the waiver, which Lee voluntarily entered.

               Accordingly,   in   case    07-4880,   we   affirm    Hunter’s

sentence.       In case 07-4959, we dismiss Lee’s appeal.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                       No. 07-4880 AFFIRMED
                                                      No. 07-4959 DISMISSED




                                    - 6 -